Citation Nr: 0638004	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  05-00 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder.  

2.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from September 19, 2003?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  
 
This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  The August 2004 rating decision found that new and 
material had not been received to reopen a claim for service 
connection for a left leg disorder.  It also granted 
entitlement to service connection for PTSD, and assigned a 30 
percent rating, effective from September 19, 2003.  

In February 2006, the Board, in pertinent part, found that 
new and material evidence had been presented to reopen the 
veteran's claim for entitlement to service connection for a 
left leg disorder.  That matter, as well as a claim of 
entitlement to an increased rating for PTSD, was remanded to 
the RO for additional development.  

Following the February 2006 remand, the RO, in an August 2006 
rating decision, increased the rating assigned to the PTSD 
disability from 30 to 50 percent, effective from February 4, 
2005.  The United States Court of Appeals for Veterans Claims 
(Court) has held that a "decision awarding a higher rating, 
but less than the maximum available benefit...does 
not...abrogate the pending appeal...."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  In addition, in a November 2006 
"Appellant's Post-Remand Brief," the representative 
essentially, on behalf of the veteran, continued his appeal 
of the ratings assigned for his PTSD.

For the reasons outlined below, this appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.


FINDINGS OF FACT

1.  For the period from September 19, 2003, to February 3, 
2005, the veteran's PTSD was not manifested by social and 
occupational impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

2.  From February 4, 2005, symptoms of the veteran's PTSD are 
reasonably shown to produce total occupational and near total 
social impairment.  


CONCLUSIONS OF LAW

1.  From September 19, 2003, to February 3, 2005, a rating in 
excess of 30 percent for the veteran's PTSD was not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code (Code) 9411 (2006).

2.  Resolving reasonable doubt in the veteran's favor, since 
February 4, 2005, the schedular requirements for a 100 
percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.7, 4.10, 
4.130, Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

The notice provided in the December 2004 statement of the 
case, the February 2006 Board remand, and in March 2006 
correspondence, amongst other documents considered by the 
Board, fulfills the provisions of 38 U.S.C.A. § 5103(a), to 
include the providing of notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  The claim was readjudicated in August 2006.  
Thus, any questions as to the appropriate effective date to 
be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The record also 
includes VA examinations and treatment records which provide 
pertinent medical evidence sufficient to evaluate the 
severity of the service-connected disability at issue.  

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Disability ratings are based upon the average impairment of 
earning capacity as determined by a Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  Id.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  The Court has held that, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned.  He continued his appeal after 
the RO assigned a higher rating effective from a later date.  
The Board will consider the evidence for the entire period 
since the effective date of the grant of service connection, 
and will consider what ratings are warranted throughout that 
period.

The VA Rating Schedule includes a rating formula for mental 
disorders, including PTSD, see 38 C.F.R. § 4.130, which 
provides as follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name is 
rated as 100 percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is rated as 70 percent 
disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is rated as 50 percent disabling.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) is rated as 30 
percent disabling.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994).
VA psychiatric treatment notes dated in June and July 2004 
include diagnoses of PTSD and dementia.  

In October 2004, the veteran was afforded a VA PTSD 
examination.  No previous psychiatric evaluation was 
indicated.  The veteran reported last working in 2002, but 
did not attribute his no longer working to his PTSD.  Mental 
status examination showed the veteran to be alert and 
oriented.  His mood was euthymic and his affect was somewhat 
constricted.  He denied suicidal or homicidal intent or 
plan.  No communication or thought process impairment was 
noted.  Speech was normal.  He denied hallucinations and 
delusions.  The veteran did not report panic attacks, 
phobias, or obsessive thoughts.  He did complain of some 
sleep problems resulting in daytime fatigue.  Problems with 
short and long term memory were also reported.  Chronic, PTSD 
was diagnosed, and a GAF score of 60 was assigned.  

Review of a February 4, 2005, VA psychiatric - 
pharmacological management treatment record shows that on 
examination the veteran's appearance was normal, as was 
attention and concentration.  While remote memory was 
described as normal, recent memory was noted to be abnormal.  
Thought processes were normal.  Thought content included 
obsessions.  The veteran denied suicidal and homicidal 
ideation.  He also denied having hallucinations.  Problems 
with insomnia were reported, as were feelings of 
hopelessness, helplessness, and anhedonia.  Judgment and 
insight were fair, and impulse control was good.  PTSD was 
diagnosed, and a GAF score of 48 was provided.  

The veteran was most recently afforded a VA PTSD examination 
in April 2006.  The veteran reported increasingly frequent 
nightmares and intrusive memories of his combat experiences 
over the past two years.  He reported two severe panic 
attacks within the last year.  He also complained of 
worsening memory and concentration problems.  The examiner 
opined that this most likely the result of his dementia.  
Social impairment was attributed to his PTSD and dementia.   
Examination revealed the veteran to be alert and 
cooperative.  He was neatly dressed and groomed.  His affect 
was highly constricted, and his mood was dysphoric.  Speech 
and memory difficulties were noted.  The veteran did not 
complain of delusions, hallucinations, or of suicidal or 
homicidal ideation.  Long and short term recall was reported 
to be significantly impaired, and attention and concentration 
were both described as only fair.  Judgment and insight, 
while present, were noted to be impaired.  The examiner 
opined that the veteran's dementia was less likely than not 
due to his PTSD.  

The examiner added that the PTSD symptoms were moderate to 
severe, but were exacerbated by the veteran's lack of 
employment and activity.  Axis I diagnoses included:  chronic 
PTSD; depressive disorder (representing a progression of 
PTSD); and dementia of the Alzheimer's type, with late 
onset.  Axis V findings included a GAF score of 43, 
reflecting symptoms of his PTSD, depressive disorder, and 
dementia.  

The examiner noted that the veteran's PTSD alone, separate 
from his other psychiatric symptoms, in this case, symptoms 
of dementia, "would likely make sedentary or physical 
employment highly problematic or impossible."  He added that 
the supplied GAF score reflected the severity of his 
cognitive disorder and his PTSD, and that it was not possible 
to separately quantify each disorder because the dementia, 
while not caused by military service, had likely exacerbated 
the PTSD symptoms.  The GAF score was noted to reflect 
"major impairment" in social and family relations.  

After considering all of the evidence of record, including 
particularly the above-referenced October 2004 VA PTSD 
examination report, the Board finds that the veteran's PTSD 
did not warrant a rating in excess of 30 percent at any time 
from September 19, 2003, to February 3, 2005.  Notably, 
however, the Board finds that from February 4, 2005, 
following review of the VA psychiatric - pharmacological 
management treatment record dated that same day, that a 100 
percent rating is warranted.  

In this regard, between September 19, 2003, to February 3, 
2005, the medical evidence of record fails to demonstrate 
that the criteria set out in 38 C.F.R. § 4.130 (Code 9411), 
and necessary for the assignment of a 50 percent (or higher) 
rating, had been met.  Of particular note, review of the 
October 2004 VA PTSD examination report, while noting an 
impairment of memory, failed to note that the veteran's 
suffered from symptoms such as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, 
impaired judgment, or impaired abstract thinking.  Further, a 
GAF score of 60 was provided.  A GAF score of 51 to 60 is 
indicative of moderate symptoms such as a flat affect or 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (i.e., few friends, conflicts with 
peers).  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).

As stated, the Board finds that a rating of 100 percent from 
February 4, 2005, is warranted.  While none of the specific 
symptoms listed in the criteria for a 100 percent rating has 
been identified in this case, the specified factors listed 
for each incremental rating are examples, rather than 
requirements for the rating, and that all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment must be considered.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  In this light, on 
February 4, 2005, the VA psychiatric examiner assigned a GAF 
score of 48.  The Board is also mindful that a GAF score of 
43 (albeit assigned to encompass symptoms associated with the 
veteran's PTSD, depressive disorder, and dementia) was 
provided in the course of the April 2006 VA PTSD 
examination.  GAF scores ranging between 41 to 50 reflect 
serious symptoms to include an inability to keep a job.  In 
considering the April 2006 opinion which shows that the 
veteran's PTSD alone "would likely make sedentary or 
physical employment highly problematic or impossible," 
together with the assigned GAF score, and the provisions of 
38 C.F.R. §§ 3.102, 4.7, the Board finds that the veteran has 
psychiatric impairment due to PTSD equivalent to that 
required for a schedular 100 percent rating.  That is, as of 
February 4, 2005 (at which time a GAF score of 48 was 
provided - similar to the GAF finding of 43 in April 2006), 
PTSD is shown to cause total occupational and near total 
social impairment.  Accordingly, a 100 percent rating is 
warranted from February 4, 2005.  


ORDER

A rating in excess of 30 percent for PTSD from September 19, 
2003, to February 3, 2005, is denied.  

From February 4, 2005, a 100 percent schedular rating is 
granted for PTSD, subject to the laws and regulations 
governing the payment of monetary awards.  


REMAND

As indicated in the Introduction, the matter concerning 
entitlement to service connection for a left leg disorder was 
remanded to the RO in February 2006.  The ordered development 
remains to be completed in full.  Accordingly, remand is 
mandatory.  Stegall v. West, 11 Vet. App. 268 (1998).

In this regard, the February 2006 remand directed that the 
veteran be afforded a VA medical examination by an 
orthopedist for the purpose of clarifying the nature and 
etiology of any left leg disability.  Following examination 
of the veteran, the examining physician was to respond to the 
following questions:  

If a left leg disability is diagnosed, is it at least as 
likely as not (i.e., is there a 50/50 chance) that the 
diagnosed disorder had its onset during active duty service 
or is otherwise the result of an inservice event?

Is it at least as likely as not that any diagnosed left leg 
disorder is proximately due to, or aggravated by his service-
connected right and left foot disabilities.  The physician 
must explain the rationale for any opinion(s) given.

Use by the examiner of the "at least as likely as not" 
language in responding to the foregoing is required.

An orthopedic examination was conducted in April 2006.  The 
examiner noted that he had reviewed the claims folder and 
that the records were "appropriately studied."  After 
recording the veteran's reported history, commenting on 
certain medical evidence of record, and examining the 
veteran; the examiner opined that the appellant's left lower 
extremity chronic pain syndrome and left medial tibial stress 
syndrome, "at least as likely as not...had (their) onset 
during the active duty service and (were) otherwise the 
result of [an] inservice event."  

As part of a July 2006 addendum report the April 2006 VA 
physician, following his review of the claims folder and 
after the medical records having been "appropriately 
studied," opined that the disorders diagnosed in April 2006 
were "not service-connected" since the claims folder does 
"NOT" indicate any facts which support a finding of service 
connection.  

Significantly, however, the examiner in both reports failed 
to opine, as directed in the February 2006 remand, whether it 
was "at least as likely as not that any diagnosed left leg 
disorder is proximately due to, or aggravated by his service-
connected right and left foot disabilities."  Hence, 
additional action is required.  Stegall.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran must be afforded a VA 
medical examination by an orthopedist, 
who has not previously had an opportunity 
to examine the veteran, for the purpose 
of clarifying the nature and etiology of 
any left leg disability.  The claims 
folder in its entirety must be made 
available to the orthopedist for review. 
 The examination is to include a detailed 
review of the veteran's history, to 
include his service medical records, 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the etiology of any applicable disability 
present.  All applicable diagnoses must 
be fully set forth.  Thereafter, 
an opinion, with full supporting 
rationale, must be provided by the 
examiner as to these questions:

If a left leg disability is 
diagnosed, is it at least as likely 
as not (i.e., is there a 50/50 
chance) that the diagnosed disorder 
had its onset during active duty 
service or is otherwise the result 
of an inservice event?

Is it at least as likely as not that 
any diagnosed left leg disorder is 
proximately due to, or aggravated by 
his service-connected right and left 
foot disabilities.  The physician 
must explain the rationale for any 
opinion(s) given.
 
Use by the examiner of the "at 
least as likely as not" language in 
responding to the foregoing is 
required.

2.  Following the completion of the 
foregoing action, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return the 
report for any necessary action.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the appellant does not report for 
the scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  The RO should re-adjudicate the 
remaining issue.  If further development 
is necessary to comply with the 
applicable law and regulations, that 
development must be accomplished.  The RO 
must provide adequate reasons and bases 
for its determination.

5.  If the determination remains 
unfavorable to the veteran, the RO must 
issue a SSOC in accordance with 38 
U.S.C.A. § 7105 (West 2002), which fully 
sets forth the controlling laws and 
regulations pertinent to this appeal. 
 This document should further reflect 
detailed reasons and bases for the 
decisions reached, and provide the 
appellant and his representative with an 
opportunity to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified. 
 The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO. 
 Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


